Title: James Madison to Francis Page, 8 October 1832
From: Madison, James
To: Page, Francis


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                [1832, Oct.]
                            
                        
                        I have recd. your letter of the 8th. requesting a recommendation to the President of the U. S. of your son F.
                            M. Page, and Grand Son of the late Govr. Page & Genl. Nelson for a Midshipman’s Warrant. Knowing as I do the
                            personal & political merits belonging to their distinguished names, & the particular sacrifices made by
                            their devotion to the cause of their Country at the expence of their families I cannot but wish success to the views of
                            your son, deserving as I doubt not he is of it. But the numerous applications made to me for like interpositions have
                            imposed on me a rule of forbearance which I have adhered to in cases of the most pressing nature. It is with regret
                            therefore that I am precluded even in this, from a compliance with your request. I learn with pleasure that your Son has
                            been furnished with recommendations from the Gentlen. you name which I am sure will have the full weight to which they are
                            entitled. Allow me to add Sir, to my sincere wish for the success of your Son, in the first step to the career he has
                            chosen, the further wish that the sequel may prove equally honorable to himself as serviceable to his country. I
                            tender you Sir assurancies which I pray you to accept, of my esteem & my friendly regards
                        
                            
                                J. M.
                            
                        
                    